Madsen, J.
(concurrence/dissent) — I agree with the majority that the Legislature’s designation of a "section” in a bill is not binding for purposes of determining the Governor’s section veto power under art. Ill, § 12 (amend. 62) of the state constitution. I further agree with the majority in its analysis of the Governor’s veto power of dollar provisos in appropriations measures. However, the dissent correctly concludes that where nondollar provisos are included in appropriations measures, they are not subject to the Governor’s power to veto an appropriation item or items.
I believe the majority weights the constitutional analysis too heavily in favor of the Governor by permitting exercise of the appropriation item veto power over nonap-propriation items. Its result allows, in effect, an unconstitutional line-item veto over nonappropriation provisions which the Legislature has included in appropriations bills. The dissent weights the constitutional analysis too heavily in favor of the Legislature by permitting it to denominate a provision in legislation as anything but a section in order to avoid the constitutional veto power. Neither the Legislature nor the Governor should be able to circumvent the constitution by manipulating what constitutes a section or what is subject to the appropriation item veto.
The majority quite properly retreats from the rule of Washington State Motorcycle Dealers Ass’n v. State, 111 Wn.2d 667, 763 P.2d 442 (1988) which states that whatever the Legislature says is a section is a section. I believe that deference is due the Legislature’s designation, but it cannot be binding on this court. Any other conclusion represents an abdication of this court’s constitutional duty to resolve constitutional disputes between the Legislature *333and the Governor. However, the dissent soundly claims the majority overrules Motorcycle Dealers, despite the majority’s failure to do so expressly. If this court is to no longer follow the bright-line rule of Motorcycle Dealers, then that case has been overruled and the majority should so state.
I believe the effect of the majority is that we return to the analysis in Fain v. Chapman, 94 Wn.2d 684, 689, 619 P.2d 353 (1980), overruled by Washington State Motorcycle Dealers Ass’n v. State, 111 Wn.2d 667, 763 P.2d 442 (1988), where the court held that whether a piece of legislation is a "section” under art. Ill, § 12 (amend. 62) is a question of law to be decided by the courts, with the Legislature’s designation of what constitutes a section entitled to considerable weight. In my view, this is the analysis followed by the majority in this case.
I disagree with the majority when it concludes that a nondollar proviso included in an appropriations bill is subject to the appropriation item veto. The dissent correctly perceives that an appropriation item involves a discernible sum of money, as the majority of cases deciding this issue under similar constitutional provisions have held. (See dissent at 344 (citing cases)).
The majority’s concern is that the salutary effect of the appropriation item veto, fiscal responsibility, would be lost if nondollar provisos in an appropriations bill are not subject to the veto power. Majority at 328. The majority reasons that if the nondollar proviso is not subject to the veto power, then the Governor will have only two options, either to veto the entire agency appropriation or program appropriation the proviso conditions or to allow the proviso to remain. Id. However, as the majority also notes, if the Legislature includes a nondollar proviso in an appropriations bill, it is subject to challenge under art. II, § 19 of the state constitution. Majority at 328 n.ll (citing cases holding that the Legislature may not include substantive measures in an appropriations bill); see also State ex rel. Washington Toll Bridge Auth. v. Yelle, 54 *334Wn.2d 545, 550-51, 342 P.2d 588 (1959) (condemning inclusion of substantive provisions in appropriations bills as " 'a way around the constitutional provision [art. II, § 19]’ ” and saying "[w]e are not interested in a way around”; noting that an appropriation measure is not a law in the ordinary sense, but "a means only to the enforcement of law, the maintenance of good order, and the life of the state government” (quoting State ex rel. Blakeslee v. Clausen, 85 Wash. 260, 272, 148 P. 28 (1915)).
Thus, substantive provisos conditioning appropriations in an appropriations bill may be challenged as unconstitutional under art. II, § 19. Such provisos, the majority says, "often” are of a substantive nature. Majority at 328 n.ll.
In any event, I do not believe this court should characterize as "appropriation items” provisos which do not involve dollar appropriations regardless of how much the members of this court think they should be subject to the veto power, because to do so is to overstep our constitutional authority and substitute our own judgment for what is plainly expressed in art. Ill, § 12 (amend. 62) of the state constitution.
For the reasons stated above, I concur in part in the majority, and concur in part in the dissent.
Alexander, J., concurs with Madsen, J.